DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 7/6/2022. Claims 16-22,24,25 and 27-36 are pending in the application. Claim 16,27,28 was amended, claims 23 and 26 were canceled and new claims 29-36 were added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 was filed before close of prosecution.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US2012/0090367A1) as evidenced by Astra-Ewos AB (GB 1,493,425).
Regarding claims 16-18, Wright discloses an exemplary  composition comprising  a non-protein nitrogen compound  core exemplified by urea, and a coating of hydrogenated soybean oil  and oleic acid (Test 3 Table 3), satisfying the claimed limitation “comprises a hydrogenated vegetable oil” surrounding the non-protein nitrogen compound. The exemplary core to coating ratio of 85:15 by weight. In embodiments, the weight percent ratio of the core to the coating material may be in the range from about 75:25 to about 95:5, such as 77:23, or 80:20, or 82: 18, or 85:15, or 87: 13, or 90: 10 or 92:8.[0041].
	Regarding the “ruminal by-pass composition”, the limitation is considered an intended known use of a fat coated urea particle.  This use of a fat coated urea particle is disclosed  in Astra-Ewos. Regarding the statement “suitable for ingestion by a ruminant” a known composition wherein components of ingestible quality are selected, is not considered patentably distinctive.  A particle comprising feed grade core and coating materials in the amounts disclosed in Wright is considered suitable for ingestion by a ruminant.
	Claim 19 is rejected under 35 USC 103 as being unpatentable over Wright (US2012/0090367A1) as applied to claim 16 above, in view of Astra-Ewos AB (GB 1,493,425).
Regarding claim 19, Wright discloses a particle size of a non-protein nitrogen compound [0026] but does not specifically disclose a size of a coated particle. Astra-Ewos  however discloses a particle size of 1-2mm, (Table 5) which falls within the claimed range,  for a coated urea particle wherein the coating consists essentially of hardened fat, intended for application in an animal feed as a  rumen bypass composition. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 20-22,24,25,27 and 28 are rejected under 35 USC 103 as being unpatentable over Wright in view of Astra-Ewos AB and further in view of  Whiffen (US 2014/0295077 Al).
Regarding claim 20, Wright discloses drum coating as a method of making coated urea particles, as claimed, but does not disclose a detailed process [0043]. Astra-Ewos discloses a rotary mixer (Example 1) wherein urea particles are contacted with molten hard fat.
Applicant points out  that the efficient temperature control in drum coating allows to specifically solidify those components of the coating material at first, which a high melting point and then the step-wise solidification of those components of the coating material which have lower melting points. The low-melting fraction of the coating material is still liquid when the high-melting fractions have just solidified and therefore, said low-melting fraction can fill and seal breaks and holes in the coating layer of the  composition.
Claim 20 is a product by process claim. A product by process claim is not limited by the manipulations of process steps but by the structure implied by the steps. As detailed above, applicant points to the specific process conditions as enabling an improved coating comprising hydrogenated vegetable oil, on a non-protein nitrogen compound, and providing a low rate of release thereof. Applicant discloses that  this effect is based on the wide melting range of the hydrogenated oil, due to the presence of different esterified fatty acids, which allows self-healing of possible flaws in the coating shell during coating. Wright discloses a product with a smooth surface [0056] comprising urea core and a coating comprising hydrogenated soybean oil (Table 3).
Regarding claim 21, Wright discloses drum coating and drum coating of core materials to achieve uniform coating by temperature control was known in the art, for example  as disclosed in Whiffen.   Whiffen discloses a method of forming capsules and specifically discloses that any temperature that maintains the core material  in the solid state can be used. If desired, the coating apparatus  may include a temperature control unit  for maintaining the temperature within the drum at a desired level by cooling or heating. As the drum  rotates and with the  core material inside the drum , the coating material  is typically supplied into the drum , which could be from a reservoir outside the drum coater. When supplied into the drum  by the supply unit, the coating material  may be in a liquid state, allowing it to form a uniform coating on the cores  as the cores  rotate within the drum [0055]-[0058].  Whiffen therefore discloses that by controlling the temperature of the drum coating apparatus it is possible to control the state of the
coating material so that it forms a uniform coating on the surface of the core material. A person of ordinary  skill in the art would therefore have been  motivated to  adjust the temperature of the coating to make the coating uniform. Therefore, adjusting the temperature of the core and coating material in drum coating is not inventive, and when applied to modified Wright is expected to produce a uniform coating with hydrogenated vegetable oil, based on the properties of hydrogenated vegetable oil, as discussed above. Wright discloses cooling the composition or allowing it to cool down [0044].
Regarding claim 22, hydrogenated soybean oil, in Wright for example, has a typical melting range of 66 deg. -  72 deg. C, meeting the claimed limitation.
	Regarding claims 24-25, Wright discloses a composition of a non-protein nitrogen compound  core exemplified by urea, and a coating that essentially consists of hydrogenated soybean oil  ( [0030]), and a coating of hydrogenated soybean oil and a fatty acid (Tables 1-4).
Regarding claims 27 and 28, Wright discloses a melting range of hydrogenated vegetable oil  of 40-80 deg. C [0037] and heating to an exemplary temperature of 82 deg. C [0057], which fall within or overlap the claimed temperatures.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims  20-22,24,25,27 and 28 are therefore prima facie obvious in view of the art.
Claims 29-36 are rejected under 35 USC 103 as being unpatentable over Wright (US2012/0090367A1) as applied to claim 16 above in view of Astra-Ewos AB (GB 1,493,425), evidentiary support being provided by Holder, Vaughn B., "The Effects of Slow Release Urea on Nitrogen Metabolism in Cattle" (2012). https://uknowledge.uky.edu/animalsci_etds/6. accessed 7/30/2022.
Regarding claim 29, a composition in Wright suitably modified with feed grade ingredients based on the disclosure in Astra-Ewos is suitable for feeding a ruminant, and a method of feeding a ruminant would obviously entail providing the composition to the ruminant for consumption.
Regarding claim 30 in making a feed composition with the rumen bypass composition in modified Wright, one would obviously mix the composition with known feed ingredients such as corn, silage, alfalfa silage, mixed hay and grains.  Astra -Ewos discloses mixing a fat coated urea composition with feed nectar. 
Regarding claims 31-36, the claimed effects of coated urea were known at the time of the invention. Applicant’s method of feeding is therefore not inventive. As summarized in the evidentiary reference, feeding a lipid coated urea with at least one feed, resulted in a tendency for higher gain to feed ratio than an isonitrogenous amount of urea, (page 12);  and slow release urea posed decreased ammonia toxicity, reduced nitrogen excretion, and stabilized the rumen pH as compared to uncoated urea when fed to cattle at the claimed levels  in diets, including forage dominated diets (see abstract, pages 10-11, results summary, conclusion).  
Claims 16-22,24,25 and 27-36 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25-27, 31, 32, 35-43, 46, 47 and 49-52  of copending Application No. 16/ 651,913. Although the claims at issue are not identical, they are not patentably distinct from each other because :
The claimed invention is directed to a ruminal by-pass composition comprising a non-protein nitrogen compound (such as urea) and a rumen by-pass agent, which is a coating surrounding the non-protein nitrogen compound, and the coating essentially
consists of a hydrogenated vegetable oil. Hydrogenation results in saturation of unsaturated fatty acids in an oil.  The ‘913 application claims a composition comprising a non-protein nitrogen compound and a coating comprising a  saturated fat and a fatty acid.  This is a provisional  nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-22, 24,25,27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15  of copending Application No. 16/651,062 . Although the claims at issue are not identical, they are not patentably distinct from each other because :
The claimed invention is directed to a ruminal by-pass composition comprising a non-protein nitrogen compound (such as urea) and a rumen by-pass agent, which is a coating surrounding the non-protein nitrogen compound, and the coating essentially
consists of a hydrogenated vegetable oil, and a process of making the composition Hydrogenation results in saturation of unsaturated fatty acids in an oil.  The ‘0623 application claims a composition comprising a non-protein nitrogen compound and a coating comprising a  saturated fat and a fatty acid, and an identical process to make the coated composition.  
This is a provisional  nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered and are partially persuasive.
The rejections under 35 USC 112 and 35 USC 102 are withdrawn.
Regarding the rejections under 35 USC 103, the claims as amended are not patentable over Wright in view of Astra-Ewos. Wright discloses an exemplary  composition comprising  a non-protein nitrogen compound  core exemplified by urea, and a coating of hydrogenated soybean oil  and oleic acid (Test 3 Table 3), satisfying the claimed limitation “comprises a hydrogenated vegetable oil” surrounding the non-protein nitrogen compound. The exemplary core to coating ratio of 85:15 by weight.
Newly added claims are addressed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793